Exhibit 99.1 Independent Accountants’ Report on Applying Agreed-Upon Procedures Federal Home Loan Mortgage Corporation (the “Company”) Morgan Stanley & Co. LLC (together, the “Specified Parties”) Re: FREMF 2015-K49 – Loan File Procedures We have performed the procedures described below, which were agreed to by the Specified Parties, solely to assist the Specified Parties with certain information pertaining to the mortgage loans and the related mortgaged properties which we were informed are intended to be included as collateral in the offering of the Certificates by FREMF 2015-K49 Mortgage Trust.This agreed-upon procedures engagement was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants.The sufficiency of these procedures is solely the responsibility of the Specified Parties. Consequently, we make no representation regarding the sufficiency of the procedures described below either for the purpose for which this report has been requested or for any other purpose. Unless otherwise noted, the following definitions have been adopted in presenting our procedures and findings: · The term “compared” means compared to the information shown and found it to be in agreement, unless otherwise stated. Such compared information was deemed to be in agreement if differences were attributable to rounding. · The term “recomputed” means recalculated and compared the results to the information shown and found it to be in agreement, unless otherwise stated.Such recomputed information was deemed to be in agreement if differences were attributable to rounding. · The term “rounding” means that amounts and percentages were within $1.00 and 0.1%, respectively. · The term “Data File” means the electronic data file provided to us by the Company on September 30, 2015 containing information with respect to 96 mortgage loans (“Mortgage Loans”) and the related 96 mortgaged properties (“Mortgaged Properties”). · The term “Cut-off Date” means the payment date in October 2015, as provided by the Company. · The term “Compared Attributes” means the list of fields in the Data File which were selected by the Company for us to perform procedures and listed in Attachment A. · The term “Loan File” means the copies of source documents made available by the Company and listed in Attachment A. · The term “Recomputed Attributes” means the list of fields in the Data File which were selected by the Company for us to perform recomputation procedures and listed in Attachment B. FREMF 2015-K49 October 7, 2015 Page 2 · The term “Calculation Methodology” means the field listed in Attachment B containing the calculation methodology for the Recomputed Attributes provided by the Company. · The term “Instructions” means the instructions provided by the Company pertaining to a procedure, specific attribute, methodology or value and described in Attachment C. The Company is responsible for the information contained in the Data File. We were instructed by the Company to perform the agreed-upon procedures on the all of Mortgage Loans and all related Mortgaged Properties in the Data File. A. For each of the Mortgage Loans and related Mortgaged Properties in the Data File, we compared the Compared Attributes in the Data File to the corresponding information set forth the Loan File (subject to the Instructions).Where more than one document is indicated, we used the highest priority document that we could locate in the Loan File. The document priority is the order provided by the Company, which is summarized on Attachment A, with the highest priority document listed first. We found such information in the Data File to be in agreement. B. Using (i) certain information in the Data File, and (ii) the Calculation Methodology, we recomputed the Recomputed Attributes for the Mortgage Loans and related Mortgaged Properties listed in the Data File and compared the results of our recomputations to the corresponding information contained in the Data File. We found such information in the Data File to be in agreement. There were no conclusions that resulted from the procedures. We were not engaged to, and did not conduct an audit, examination or review, the objectives of which would be the expression of an opinion or conclusion on the Data File.Accordingly, we do not express such an opinion or conclusion. Had we performed additional procedures, other matters might have come to our attention that would have been reported to you. The procedures performed were applied based on the methodologies, instructions and information provided to us by the Company, without verification or evaluation of such methodologies, instructions, documents and information by us; therefore, we express no opinion or any other form of assurance regarding (i) the reasonableness of the methodologies, instructions or information provided to us by the Loan Sellers, (ii) the physical existence of the Mortgage Loans and Mortgaged Properties, (iii) the reliability or accuracy of the documents furnished to us by the Loan Sellers which were used in our procedures, (iv) the adequacy of the disclosures in the Data File, as to whether any of the statements expressed therein omit any material facts, or (v) matters of legal interpretation. The procedures performed were not intended to address, nor did they address:(i) the conformity of the origination of the Mortgage Loans to stated underwriting or credit extension guidelines, standards, criteria or other requirements, (ii) the value of collateral securing any such Mortgage Loans being securitized, (iii) the compliance of the originator of the Mortgage Loans with federal, state, and local laws and regulations, or (iv) any other factor or characteristic of the Mortgage Loans that would be material to the likelihood that FREMF 2015-K49 October 7, 2015 Page 3 the issuer of the asset-backed security will pay interest and principal in accordance with applicable terms and conditions.The procedures performed were not intended to satisfy any criteria for due diligence published by a nationally recognized statistical rating organization (“NRSRO”). The terms of our engagement are such that we have no obligation to update this report because of events and transactions that may subsequently occur. This report is intended solely for the information and use of the Federal Home Loan Mortgage Corporation and Morgan Stanley and Co. LLC.It is not intended to be and should not be used by any other person or entity, including investors and NRSROs, who are not identified in the report as Specified Parties but who may have access to this report as required by law or regulation. October 7, 2015 ATTACHMENT A COMPARED ATTRIBUTES Attribute Source Document Freddie Mac Loan Number Promissory Note, Loan Agreement, Commitment Letter Property Name Provided by the Company Seller/Servicer Promissory Note, Loan Agreement, Exhibit A to Commitment Letter Address (Street) Appraisal Report, Engineering Report, USPS Website City Appraisal Report, Engineering Report, USPS Website County Appraisal Report, Engineering Report, USPS Website State Appraisal Report, Engineering Report Zip Code Appraisal Report, Engineering Report, USPS Website Property Type Appraisal Report Property Sub-Type Appraisal Report Cut-off Date Provided by the Company Original Principal Balance Promissory Note, Loan Agreement Promissory Note Date Promissory Note Promissory Note Rate Promissory Note Rate Type Promissory Note Interest Calculation Promissory Note Monthly Debt Service Promissory Note Monthly Debt Service (IO) Promissory Note First Payment Date Promissory Note Maturity Date Promissory Note Payment Date Promissory Note Late Charge Grace Period(# of days) Promissory Note Amortization Type Promissory Note Interest Only Term Promissory Note Prepay Provision Description Promissory Note Partial Defeasance Permitted (Y/N) Promissory Note, Loan Agreement Appraised Value Appraisal Report Appraisal Firm Appraisal Report Appraisal Date Appraisal Report Year Built Engineering Report, Appraisal Report Year Renovated Engineering Report, Appraisal Report Number of Units Rent Roll, Appraisal Report, Asset Summary Report Unit of Measure Rent Roll, Appraisal Report, Asset Summary Report # Units - Commercial Rent Roll, Appraisal Report, Asset Summary Report A-1 ATTACHMENT A Attribute Source Document Elevator (Y/N) Engineering Report, Appraisal Report FIRREA Eligible (Y/N) Appraisal Report Zoning Status Zoning Summary, Appraisal Report Lien Position Title Policy Fee Simple/Leasehold Title Policy Ground Lease Rent Ground Lease Ground Lease Expiration Date Ground Lease Ground Lease Expiration Date w/ Extensions Ground Lease U/W EGI Asset Summary Report U/W Expenses Asset Summary Report Underwritten Annual Reserves Asset Summary Report U/W NCF Asset Summary Report Most Recent Period Ending Asset Summary Report Most Recent EGI Asset Summary Report Most Recent Expenses Asset Summary Report Most Recent NOI Asset Summary Report Most Recent NCF Asset Summary Report 2nd Most Recent Period Ending Asset Summary Report 2nd Most Recent EGI Asset Summary Report 2nd Most Recent Expenses Asset Summary Report 2nd Most Recent NOI Asset Summary Report 2nd Most Recent NCF Asset Summary Report 3rd Most Recent Period Ending Asset Summary Report 3rd Most Recent EGI Asset Summary Report 3rd Most Recent Expenses Asset Summary Report 3rd Most Recent NOI Asset Summary Report 3rd Most Recent NCF Asset Summary Report Occupancy as of Date Rent Roll Monthly Rent per Unit Rent Roll, Appraisal Report, Asset Summary Report Tenant Concentration Type Investment Brief, Appraisal Report, Asset Summary Report % of Tenant Concentration Investment Brief, Appraisal Report, Asset Summary Report Condo Ownership (% or N/A) Loan Agreement, Investment Brief, Legal Memo Amount Sq. Ft - Commercial Rent Roll, Appraisal Report, Lease, Asset Summary Report % of NRI from Commercial Rental Income Rent Roll, Appraisal Report, Asset Summary Report Environmental Firm Phase I Environmental Report Phase I Environmental Report Date Phase I Environmental Report A-2 ATTACHMENT A Attribute Source Document Phase II Recommended (Y/N) Phase I Environmental Report Phase II Performed (Y/N) Phase II Environmental Report Phase II Environmental Report Date Phase II Environmental Report Environmental Cost to Cure (Phase I plus Phase II) Phase I & Phase II Environmental Report Engineering Firm Engineering Report Engineering Report Date Engineering Report Immediate Repairs Cost Estimate Engineering Report Replacement Reserves Cost Estimate per Year Engineering Report Seismic Firm Seismic Report Seismic Report Date Seismic Report Earthquake Zone 3 or 4 (Y/N) Seismic Report, Engineering Report, Seismic Map PML Report Required (Y/N) Seismic Report, Engineering Report, Seismic Map PML (%) Seismic Report, Engineering Report, Seismic Map Tax Escrow - Current Balance ($ or N/A) Servicing Tape Tax Escrow - Initial Deposit ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Tax Escrow - Contractual Payment ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Insurance Escrow - Current Balance ($ or N/A) Servicing Tape Insurance Reserve - Initial Deposit ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Insurance Reserve - Contractual Payment Loan Agreement, Escrow Agreement, Servicing Tape Environmental Reserve - Current Balance ($ or N/A) Servicing Tape Environmental Reserve - Initial Deposit ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Environmental Reserve - Contractual Payment ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Engineering Reserve - Current Balance ($ or N/A) Servicing Tape Engineering Reserve - Initial Deposit ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Engineering Reserve - Contractual Payment ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Replacement Reserve - Current Balance ($ or N/A) Servicing Tape Replacement Reserve - Initial Deposit ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Replacement Reserve - Contractual Payment ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Replacement Reserve - Contractual - Cap ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Other Reserve - Current Balance ($ or N/A) Servicing Tape Other Reserve - Initial Deposit ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape A-3 ATTACHMENT A Attribute Source Document Other Reserve Description Loan Agreement, Escrow Agreement, Servicing Tape Other Reserve - Contractual Payment ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Other Reserve - Contractual - Cap ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Springing Reserve 1 Name Loan Agreement, Escrow Agreement Springing Reserve 1 Amount ($ or N/A) Loan Agreement, Escrow Agreement Springing Reserve 1 Description Loan Agreement, Escrow Agreement Springing Reserve 2 Name Loan Agreement, Escrow Agreement Springing Reserve 2 Amount ($ or N/A) Loan Agreement, Escrow Agreement Springing Reserve 2 Description Loan Agreement, Escrow Agreement Earnout Reserve Amount ($ or N/A) Loan Agreement, Escrow Agreement, Servicing Tape Earnout Reserve Description Loan Agreement, Escrow Agreement, Servicing Tape Letter of Credit Amount Letter of Credit, Loan Agreement Letter of Credit Description Letter of Credit, Loan Agreement Rent Stabilization Holdback (Y/N) Loan Agreement Beneficiary of Escrow & Reserve Interest Earnings Promissory Note, Loan Agreement, Exhibit A to Commitment Letter Does Borrower Direct Investment of Escrow & Reserve Funds (Y/N) Loan Agreement Specify Accounts Where Borrower Directs Investment of Escrow/Reserve Funds Loan Agreement Are Escrows/Reserves LOC or can be converted to LOC (Y/N) Loan Agreement Specify Accounts for Escrows/Reserves LOC Loan Agreement, Escrow Agreement Environmental Insurance (Y/N) Environmental Insurance Certificate, Form 1133 Flood Insurance (Y/N) Property Insurance Certificate, Form 1133 Windstorm Insurance (Y or N) Property Insurance Certificate, Form 1133 Earthquake Insurance In Place (Y/N) Property Insurance Certificate, Form 1133 Terrorism Insurance (Y/N) Property Insurance Certificate, Form 1133 Property Insurance Coverage (Y/N) Property Insurance Certificate, Form 1133 Liability Insurance Coverage (Y/N) Property Insurance Certificate, Form 1133 Cash Management (Description or N/A) Cash Management, Lockbox Agreement Lockbox (Y/N) Cash Management, Lockbox Agreement Existing Financing In Place (existing) (Y/N) Promissory Note, Loan Agreement Existing Financing Amount (existing) Promissory Note, Loan Agreement Existing Financing Description (existing) Promissory Note, Loan Agreement Future Mezzanine Debt (Y/N) Promissory Note, Loan Agreement Future Secondary Financing (Y/N) Promissory Note, Loan Agreement A-4 ATTACHMENT A Attribute Source Document Future Secondary Financing Description Promissory Note, Loan Agreement Substitution Permitted (Y/N) Promissory Note, Loan Agreement Number of Properties per Loan Promissory Note, Loan Agreement Multiproperty Collateral Release Price ($ or N/A) Promissory Note, Loan Agreement Cross Collateralized and Cross Defaulted Promissory Note, Loan Agreement, Crossed Agreement Crossed Collateral Release (Y or N or N/A) Promissory Note, Loan Agreement, Crossed Agreement Crossed Collateral Release Provisions (Description or N/A) Promissory Note, Loan Agreement, Crossed Agreement Additional Collateral Amount Promissory Note, Loan Agreement Additional Collateral Description Promissory Note, Loan Agreement Loan Purpose Loan Agreement Borrowing Entity Promissory Note, Loan Agreement Entity Type Promissory Note, Loan Agreement State of Organization Promissory Note, Loan Agreement Related Borrowers Group Name Guaranty Agreement Borrower Type Loan Agreement Tenants In Common (Y/N) Loan Agreement, Borrower Documents Delaware Statutory Trust (Y/N) Promissory Note, Loan Agreement Independent Director (Y/N) Loan Agreement Non-Consolidation Opinion (Y/N) Opinion Letter Assumption Fee Loan Agreement Recourse(Y/N) Guaranty Agreement Recourse Description Promissory Note, Loan Agreement, Guaranty Agreement Bad Boy Indemnitor / Guarantor Guaranty Agreement Environmental Indemnitor (Name or N/A) Promissory Note, Loan Agreement, Guaranty Agreement Environmental Carveout (Y/N) Promissory Note, Loan Agreement, Guaranty Agreement Fraud Carveout (Y/N) Promissory Note, Loan Agreement, Guaranty Agreement Misapplication of Rent and Insurance Proceeds Carveout (Y/N) Promissory Note, Loan Agreement, Guaranty Agreement Voluntary Bankruptcy Carveout (Y/N) Promissory Note, Loan Agreement, Guaranty Agreement Waste Carveout (Y/N) Promissory Note, Loan Agreement, Guaranty Agreement Borrower Or Principal Prior Bankruptcy (Y/N) Form 1115 Management Company Management Agreement Servicer Name Promissory Note, Loan Agreement, Exhibit A to Commitment Letter Primary Servicing Fee Exhibit A to Commitment Letter A-5 ATTACHMENT A Attribute Source Document Master Servicing Fee Provided by the Company Trustee Fee Provided by the Company Surveillance Fee Provided by the Company A-6 ATTACHMENT B RECOMPUTED ATTRIBUTES Attribute Calculation Methodology Cut-off Balance Recomputed using the Original Principal Balance, Interest Calculation, Seasoning as of Cut Off Date, Interest Only Term, First Payment Date, Maturity Date, Promissory Note Rate and Monthly Debt Service.We are assuming all scheduled payments of principal and/or interest on the Mortgage Loans are made and that there are no prepayments or other unscheduled collections. Maturity Balance Recomputed using the Original Principal Balance, Interest Calculation, Seasoning as of Cut Off Date, Interest Only Term, First Payment Date, Maturity Date, Promissory Note Rate and Monthly Debt Service.We are assuming all scheduled payments of principal and/or interest on the Mortgage Loans are made and that there are no prepayments or other unscheduled collections.For each Mortgage Loan, we recomputed the Maturity Balance as the aggregate principal amount that is scheduled to be paid on the Maturity Date, including the principal component that is included in the Monthly Debt Service that is due on the Maturity Date. % of Cut-off Date Pool Balance Respective Cut-off Balance divided by sum of Cut-off Balances. Original Amortization Term (months) Recomputed using the Original Principal Balance, Promissory Note Rate, and Monthly Debt Service for Mortgage Loans identified on the Data File from which the Amortization Type characteristic is ‘Balloon’, (the “Balloon Loans”).For the Mortgage Loans identified on the Data File for which the Amortization Type characteristic is ‘Partial IO’ (the “Partial Interest Only Loans”), we used the Monthly Debt Service Payment after the expiration of the interest only period.For the Mortgage Loans identified on the Data File for which the Amortization Type characteristic is ‘Interest Only’ or ‘Interest Only’) is shown as ‘0’, (the “Interest Only Loans”). Original Loan Term (months) Number of payments between and including the First Payment Date and Maturity Date. Remaining Amortization Original Amortization Term (months) minus Seasoning as of Cut Off Date. Remaining Term Original Loan Term (months) minus Seasoning as of Cut Off Date. Seasoning as of Cut Off Date Remaining Term minus Original Loan Term (months). Cut-off Balance Per Unit Cut-off Balance divided by Number of Units. B-1 ATTACHMENT B Attribute Calculation Methodology LTV at Cutoff Cut-off Balance divided by Appraised Value. LTV at Maturity Maturity Balance divided by Appraised Value. U/W NOI Sum of Underwritten Annual Reserves and U/W NCF. U/W DSCR (NCF) U/W NCF divided by product of 12 and Monthly Debt Service. U/W IO DSCR (NCF) U/W NCF divided by product of 12 and Monthly Debt Service (IO). Most Recent DSCR (NCF) Most Recent NCF divided by product of 12 and Monthly Debt Service. 2nd Most Recent DSCR (NCF) 2nd Most Recent NCF divided by product of 12 and Monthly Debt Service. 3rd Most Recent DSCR (NCF) 3rd Most Recent NCF divided by product of 12 and Monthly Debt Service. Occupancy Rate Number of occupied units divided by Number of Units. CDCR (Combined DCR) Provided by the Company (if Applicable). CLTV (Combined LTV) Provided by the Company (if Applicable). Administration Fee Sum of Primary Servicing Fee, Master Servicing Fee, Trustee Fee, and Surveillance Fee. Net Mortgage Rate Promissory Note Rate minus Administration Fee. B-2 ATTACHMENT C INSTRUCTIONS 1. For those Compared Attributes with the Source Document indicated as “Provided by Company,” we were instructed by the Company to assume the attribute is accurate and not perform any procedure. C-1
